C. D. Humacao. Daños y perjuicios.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
Por cuanto, la parte apelada pide la desestimación del recurso interpuesto en este caso por falta de jurisdicción y por ser frívolo, y
Por cuanto, la falta de jurisdicción se hace consistir en que ha-biéndose jurado la notificación del escrito de apelación ante un fun-cionario que no tenía autoridad para recibir el juramento, la notifi-cación era nula, y siéndolo, no surgía de los autos que esta Corte hubiera adquirido jurisdicción, y
Por Cuanto, aun cuando tuviera razón el apelado al sostener que el funcionario que tomó el juramento no tenía autoridad para ello, la cuestión quedó convertida en académica desde el momento en que el apelante presentó otro juramento que cumple con todos los requi-sitos de la ley, demostrativo de que la notificación se hizo. Ex parte Bithorn Vda. Benítez, 53 D.P.R. 584, 587, y Serra v. Corte Municipal, 49 D.P.R. 542, 543, y
Por cuanto, en lo que a la frivolidad se refiere, si bien pudiera resultar después de un detenido estudio de los autos que constan de más de doscientas páginas y de los alegatos, cada uno de los cuales pasa de cincuenta, que todas las cuestiones de hecho y de derecho envueltas fueron bien resueltas por la corte y que debamos declarar en su consecuencia el recurso sin lugar, es lo cierto que dichas cuestiones han sido impugnadas, no siendo las impugnaciones claramente frívolas:
Por tanto, debe declararse y se declara no haber lugar a la deses-timación solicitada y, a fin de que el recurso pueda decidirse en sus méritos lo antes posible, atendida la dilación que en su tramitación se observa, se señala su vista para el 24 de febrero de 1943, a las dos p.m.